NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

DONALD C. MORINGIELLO,                   )
                                         )
              Appellant,                 )
                                         )
v.                                       )     Case No.   2D20-1167
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed September 2, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County, Nicholas R. Thompson,
Judge.

Donald C. Moringiello, pro se.



PER CURIAM.


              Affirmed.



SILBERMAN, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.